DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

With this Action, the Finality of the action filed 12/16/2021 is withdrawn in view of the New Rejections herein.

Election/Restrictions

The species of Claim 186 drawn to the inflammatory disease, autoimmune disorder psoriasis has been rejoined and was examined on its merits, consistent with the Applicant’s election of (disease: inflammatory disease) and (immune disorder: psoriasis) in the Response to Election filed 05/22/2020.

Claims 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 182-184 and 186-200 are pending in this application, Claims 187, 195 and 196 are acknowledged as withdrawn, Claims 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 182-184, 186, 188-194 and 197-200 were examined on their merits.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 10, 11, 14, 17, 21-23, 71, 74, 79, 82, 83, 90, 182-184, 186, 188-194 and 197-200 are newly rejected under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 10, 11, 189 and 190 refer to Tables 1 or 2 in the Specification, it cannot be determined what is being included or excluded from the claims as the tables are drawn to multiple proteins.  The MPEP at 2173.05(s) states:
Where possible, claims are to be complete in themselves. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances where there is no practical way to define the invention in words and where it is more concise to incorporate by reference than duplicating a drawing or table into the claim. Incorporation by reference is a necessity doctrine, not for applicant’s convenience." Ex parte Fressola, 27 USPQ2d 1608, 1609 (Bd. Pat. App. & Inter. 1993) (citations omitted).




Prevotella bacterial extracellular vesicles (EVs); and (b) a pharmaceutically acceptable carrier, wherein at least 90% of the total EVs and bacteria particles in the pharmaceutical composition are EVs and method of treating a disease in a subject by the administration thereof.  The wherein clause in the claims refers to the total EVs and bacterial particles .  It is unclear what the 90% total is referring to since the claim already requires at least 1x10° isolated EVs.  Claims 10, 11, 14, 17, 21-23, 71, 74, 79, 83, 90, 182-184, 186, 188-194 and 197-200 are rejected as being dependent upon rejected Claims 1 and 82.

Claims 1 and 82, (b) recite the limitation "total EVs and bacterial particles".  There is insufficient antecedent basis for this limitation in the claim at (a) as the claimed amount is directed only to isolated Prevotella bacterial EVs.  For purposes of examination, the Examiner has interpreted the claim as requiring that EVs are at least 90% of the total composition. Claims 10, 11, 14, 17, 21-23, 71, 74, 79, 83, 90, 182-184, 186, 188-194 and 197-200 are rejected as being dependent upon rejected Claims 1 and 82.




Claim Interpretation

With regard to the term “substantially free” in Claims 11 and 190, the Specification does not specifically define “substantially free” but indicates that a substance may be considered “pure” if it is substantially free of other components, but that it may still contain other materials up to about 10% to more than about 99%, see Paragraph [0061] of the published application.  Paragraph [0049] of the published application teaches that the terms “isolated”, “enriched” and “purified” refer to EVs that are separated from about 10-99% of other components which were present when initially produced or generated. 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200 are rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536
B2), of record, in view of Di Cioccio et al. (US 2013/0017219 A1) both of record, and  Kreke et al. (US 2016/0158291 A1).

et al. teaches a composition comprising:  a culture supernatant (thereby
comprising isolated [as defined by the instant Specification at Pg. 14, Paragraph
[0049]] extracellular vesicles (EVs) (see below) of a Prevotella histicola culture (Column
18, Claims 13 and 16);
wherein the P. histicola is deposited as NRRL accession No. B-50329 (Column
18, Claim 15);
wherein the composition is formulated for oral delivery (Column 18, Claim 18);
wherein the composition is an anti-inflammatory (Abstract), and in vivo treatment in a murine autoimmune (multiple sclerosis) disease model increases levels of IL-10 an anti-inflammatory cytokine (Column 8, Lines 20-39);
and a method of treating an autoimmune disease, comprising administering the
composition to a subject (Pg. 17, Claim 1), and reading on Claims 1 in part, 14, 82 in
part, 83, 183, 191 and 193.

Murray et al. also teaches that a composition containing P. histicola components can additionally comprise other ingredients such as radical scavengers, antioxidants,
reducing agents, vitamins, minerals or botanicals (Column 7, Lines 15-24), which lacking a definition in the instant Specification, are broadly interpreted as “therapeutics”.





et al. teaches that EVs are naturally-occurring membrane vesicles
which form spontaneously during bacterial growth and are released into culture
medium (Pg. 1, Paragraph [0013]) a pharmaceutical composition comprising purified vesicles and wherein the composition can be prepared as a tablet or capsule (Pg. 3, Paragraphs [0036] and [0039]).

          While the Murray et al. reference is silent with regard to the secretion of EVs by the Prevotella histicola bacteria into the culture medium, this is an inherent characteristic of the compositions taught by the reference, as evidenced by Di Cioccio et al. above, and would have been recognized as such by those of ordinary skill in the art in possession of the cited evidentiary references.  As the prior art cultures the same bacteria as claimed, they would be expected to have the same properties and characteristics, i.e. secretion of EVs into the culture media.  The MPEP at 2112 I & II and 2112.01 I & II, states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
"[T]he discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer." Atlas Powder Co. v. IRECO Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999)
Atlas Powder Co. v. IRECO, Inc., 190 F.3d 1342, 1348-49, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999) ("Because ‘sufficient aeration’ was inherent in the prior art, it is irrelevant that the prior art did not recognize the key aspect of [the] invention.... An inherent structure, composition, or function is not necessarily known.");
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).
10 & 189, 11 & 190, 17 & 192 and 183 &
193 respectively; “wherein the Prevotella EVs are from a strain of Prevotella comprising
one or more proteins listed in Table I, “wherein the Prevotella EVs are from a strain of
Prevotella substantially free of a protein listed in Table II and “wherein the Prevotella
EVs are from a strain comprising at least 90% genomic, 165 and/or CRISPR sequence
identity to the nucleotide sequence of the Prevotella Strain B-50529 (NRAL accession
No. B S029)", these are inherent characteristics of the prior art composition.  As the
prior art cultures the same bacteria as claimed, they would be expected to have the
same properties and characteristics, i.e., secretion of EVs into the culture media.  The
MPEP at 2112.01 I. states:
"Products of identical chemical composition cannot have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)

The prior art discloses a composition comprising a culture supernatant from the
culture of P. histicola Strain B-50329, the same strain disclosed in the Specification
as comprising all of the proteins listed in Table I, comprising at least 90% genomic,
16S and/or CRISPR sequence identity to the nucleotide sequence of the Prevotella
Strain B-50329 (NRAL accession No. B 50325), and that is free or substantially free of
one or more proteins listed in Table II (See Specification, Pg. 8, Paragraph [0069] and
Pg. 23, Paragraph [0071]).




et al. did not teach a pharmaceutical composition formulated as a capsule
or tablet, comprising at least 1x106 isolated Prevotella EVs and a pharmaceutically
acceptable carrier, wherein EVs are at least 90% of the composition, as required by Claims 1, 82, 182, 184 and 200;
a single composition which further comprises an additional therapeutic and the
administration thereof, as required by Claims 21 and 194;
or wherein the pharmaceutical composition is formulated as a capsule or tablet, as required by Claim 184.

Kreke et al. teaches an exosome formulation suitable for administration to a human comprising at least 1x106 exosomes (Pg. 2, Paragraph [0015]).  Kreke teaches at Pg. 2, Paragraph [0007],” Nano-sized exosomes have major manufacturing and toxicology advantages over cells such as the ability to increase sterility assurance in the process using microbial retentive filters (e.g. ≤ 0.22 µm filters).  Exosomes as non-living present potentially lower risks for adverse tumorigenic and immunogenic responses due to their very nature as non-living.  Exosomes also certainly possess more flexibility in terms of stable drug storage temperature options compared to cells (e.g. room and cold temperatures vs. liquid nitrogen).”  Although Kreke teaches obtaining the exosomes from different cells, the reference teaches obtaining and isolating the exosomes from conditioned media after the cells are cultured.  See Paragraph [0007].




filing date of the claimed invention to modify the P. histicola culture supernatant composition of Murray et al. and Di Cioccio et al. above to provide a composition of primarily isolated EVs from Prevotella histicola bacteria, to a subject to treat an autoimmune disease.  One would have been motivated to do so since Kreke et al. teaches exosomes have major manufacturing and toxicology advantages over cells, such as the ability to increase sterility assurance in the process using microbial retentive filters.  Exosomes as non-living present potentially lower risks for adverse tumorigenic and immunogenic responses due to their very nature as non-living.  Exosomes also certainly possess more flexibility in terms of stable drug storage temperature options compared to cells (e.g. room and cold temperatures vs. liquid nitrogen).  

Regarding, the limitation of Claim 1 of “wherein at least 90% of the total EVs”, note the 112nd rejection above.  Also Kreke et al. teaches a composition comprising only isolated exosomes without the cells.  Kreke et al. provides advantages of utilizing exosomes as compared to the cells producing the exosomes.  Furthermore, one would have been motivated to modify Murray’s formulation and formulate the composition into capsules or tablets with a pharmaceutically acceptable carrier suitable for oral administration as taught by Di Cioccio et al. because this is no more than the use of a known technique (formulation of bacterial EVs into capsules or tablets with a pharmaceutically acceptable carrier) to improve a similar product (composition of bacterial EVs suitable for oral administration) in the same way.  


The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(C) Use of known technique to improve similar devices (methods, or products) in the same way

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this modification in order to have a treatment composition which is easily taken orally.  There would have been a reasonable expectation of success in making this modification because at least the Murray et al. and Di Cioccio et al. references are drawn to the same field of endeavor, that is, pharmaceutical compositions of bacterial EVs.

It would have been further obvious to those of ordinary skill in the art before the effective filing date of the claimed invention to modify Murray’s composition and with an additional therapeutic because the Murray et al. reference separately discloses that the composition may additionally comprise other ingredients such as radical scavengers, antioxidants, reducing agents, vitamins, minerals or botanicals (Column 7, Lines 15-24),
which could be considered to be “therapeutics”.   One would have been motivated to add an additional therapeutic since Murray suggests the use of another therapeutic. 

6 exosomes from Prevotella histicola as taught by Kreke et al. because the reference discloses this concentration as suitable for therapeutic administration to humans.  Furthermore, it is obvious to one skilled in the art to manipulate the dosage amount since dosages are result effective variables based on the patient parameters. There would have been a reasonable expectation of success in making this modification because the determination of the optimal therapeutic dosage of a medicament by optimization and experimentation is routine and conventional in the medical arts.

Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 

The Applicant argues that while it is inherent that the P. histicola of Murray et al.  produces EVs, it is not inherent that such EVs are present in the disclosed supernatant, as the reference discloses the collection of the culture supernatant by centrifugation but does not specify the speed of centrifugation or if the culture was centrifuged to only allow intact cells to pellet without pelleting the EVs.  


This is not found to be persuasive for the following reasons, the prior art reference utilizes the same Prevotella histicola as the claimed method.  While the Murray et al. reference is silent with regard to the secretion of EVs by the Prevotella histicola bacteria into the culture medium, this is an inherent characteristic of the compositions taught by the reference, as evidenced by Di Cioccio et al. above, whom teaches that bacteria produce exosomes and that said exosomes are secreted into their surrounding media.  This would have been recognized as such by those of ordinary skill in the art in possession of the cited evidentiary reference.  As the prior art cultures the same bacteria as claimed, they would be expected to have the same properties and characteristics, i.e. secretion of EVs into the culture media and therefore be found in the culture supernatant.  The Examiner has provided sound, logical reasoning based on the teachings of the prior art as to why the claimed conditions would be inherently present in the prior art.  This is sufficient for a finding of prima facie obviousness.

Applicant argues that the cell culture supernatant of Murray does not necessarily include isolated Prevotella EVs that are at least 90% free of whole bacteria, noting the reference does not indicate that the supernatant contains EVs at all as discussed above, and further discloses embodiments that can contain live or dead bacteria.  
P. histicola bacteria, the reference does not indicate what makes up the remainder of the composition, and there is no suggestion to indicate that the remaining 90% is inherently made up of EVs, which are not mentioned in the reference (Remarks, Pg. 9, Lines 6-20).

This is not found to be persuasive for the following reasons, as discussed above, 
the wherein clause in the claims refers to the total EVs and bacterial particles.  It is unclear what the 90% total is referring to since the claim already requires at least 1x10° isolated EVs.  The Examiner has provided sound, logical reasoning based on the teachings of the prior art as to why the cell culture supernatant of Murray inherently includes isolated Prevotella EVs.  While the references listed above do not specifically teach the limitations of the percentage of EVs in the composition be at least 90%, one of ordinary skill in the art would recognize that the percentage of EVs in a therapeutic composition is a result-effective optimizable variable.  Further, Kreke et al. teaches the advantages of using isolated exosomes over the cell producing said exosomes.  This is motivation for someone of ordinary skill in the art to practice or test the concentration values widely to find those that are functional or optimal and contain the highest purity (such as greater than 90%) of exosomes in a therapeutic composition  which then would be inclusive or cover that values as instantly claimed.  



prima facie obvious that one of ordinary skill in the art would recognize these limitations are an optimizable variable which can be met as a matter of routine optimization (see MPEP § 2144.05 (II)(B).

The Applicant argues that the ordinary artisan would not have been motivated to isolate Prevotella EVs for a pharmaceutical formulation as claimed as Murray allegedly does not provide sufficient information to determine the content of its supernatant, e.g. centrifugation conditions and provides no indication which component of the supernatant is responsible for the effect seen in the animal model, noting the reference does not disclose EVs (Remarks, Pg. 9, Lines 22-26 and Pg. 10, Lines 1-5). 

This is not found to be persuasive for the following reasons, as discussed above, the Examiner has provided sound, logical reasoning based on the teachings of the prior art above as to why the cell culture supernatant of Murray inherently includes isolated Prevotella EVs.  The Examiner also notes that the claims do not require any particular method steps or conditions for the preparation of the EVs.  It is not necessary for a finding of obviousness that the reference recognize the cause of the beneficial effect in the animal model, merely that the EVs be inherently present in the supernatant to cause such an effect.  



Prevotella histicola EVs isolated from whole bacteria as a therapeutic agent as Fig. 15 or Murray discloses that P. histicola supernatant is less effective in treating a mouse model of multiple sclerosis
than whole, live bacteria, also noting IDS cited Mangalam (2017) and (2019) as
supporting this finding and indicating that viable bacteria are required for disease-
suppressive effects, as opposed to the claimed invention.  Applicant concludes that the ordinary artisan would therefore not have isolated EVS from the live bacteria and would have believed it was the live bacteria in the supernatant not EVs that would have the beneficial effect (Remarks, Pg. 10, Lines 7-24 and Pg. 11, Lines 1-13).

This is not found to be persuasive for the following reasons, as discussed above, the Examiner has provided sound, logical reasoning based on the teachings of the prior art above as to why the ordinary artisan would recognize that cell culture supernatant of Murray inherently includes isolated Prevotella EVs and not whole bacteria.  The Examiner notes that the “living bacteria" embodiment for the treatment of a singular mouse disease (multiple sclerosis) model is a preferred embodiment both in the Murray reference and the two other Applicant cited references and not a direct teaching away from the use of P. histicola culture supernatant in treating any other disease, as both the Murray reference and the 2017 Mangalam reference demonstrated that isolated P. histicola culture supernatant was somewhat effective in treating the particular mouse MS model, if not as effective as the whole, viable bacteria.  


A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989)
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971)

The Applicant argues that Figures 1A, 1B, 6A and 6B show that isolated P.
histicola EVs are at least as effective as whole P. histicola in reducing ear thickness in a
mouse model of psoriasis, an allegedly unexpected result contrary to the lower efficacy
of culture supernatant vs. whole cells disclosed by Murray and the Applicant cited
Mangalam references (Remarks, Pg. 11, Lines 15-25).

This is not found to be persuasive for the following reasons, initially the
allegations of unexpected results are not commensurate in scope with the claimed
invention which is drawn to a tablet for oral administration without any indication of what
disease is intended to be treated thereby and comprising at least 1x106 isolated P.
histicola EVs and a pharmaceutically acceptable carrier, wherein at least 90% of the
total EVs and bacteria particles in the composition are EVs. Figures 1A, 1B, 6A and 6B
and Paragraphs [0350]-[0351] of the Specification do not indicate that the oral
administration to treat a specific mouse disease model was carried out via tablet
administration or if the orally administered composition comprised at least 1x106
isolated P. histicola EVs and a pharmaceutically acceptable carrier, wherein at least
90% of the total EVs and bacteria particles in the composition are EVs, as claimed. The
MPEP at 716.02(d) states:
In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980)

Further, Applicant has not established that the differences seen between the
different treatments with isolated EVs and whole bacteria in the Examples and in the
cited prior art are of both statistical and practical significance, particularly as Murray
teaches that administration of isolated P. Histicola supernatant produces a beneficial
effect greater than control in treating a mouse model for MS.  The MPEP at 716.02, 716.02e(b) and 716.0e(c} states:
Any differences between the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)
The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992)
"Expected beneficial results are evidence of obviousness of a claimed invention, just as unexpected results are evidence of unobviousness thereof." In re Gershon, 372 F.2d 535, 538, 152 USPQ 602, 604 (CCPA 1967)




6
isolated P. histicola EVs and a pharmaceutically acceptable carrier, wherein at least
90% of the total EVs and bacteria particles in the composition are EVs, as claimed, the state of the art taught the requirement of live bacteria were required for a therapeutic effect whereas the cited examples taught the alleged surprising result that they are not and that orally administered EVs from live bacteria can be therapeutically effective even if formulated into tablets (Remarks, Pg. 11, Lines 26-27 and Pg. 12, Lines 1-8).

This is not found to be persuasive for the following reasons, as discussed in the prior action and above, Murray et al. in view of Di Cioccio et al. makes obvious a composition inherently comprising EVs from Prevotella histicola which is formulated for oral delivery.  The Examiner notes that the “living bacteria" embodiment for the treatment of a singular mouse disease (multiple sclerosis) model is a preferred embodiment both in the Murray reference and the two other Applicant cited references and not a direct teaching away from the use of P. histicola culture supernatant in treating any other disease, as both the Murray reference and the 2017 Mangalam reference demonstrated that isolated P. histicola culture supernatant was somewhat effective in treating the particular mouse MS model, if not as effective as the whole, viable bacteria.  

P. histicola supernatant produces a beneficial effect greater than control in treating a mouse model for MS.

Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 186, 189-194 and 200 are newly rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536
B2), in view of Di Cioccio et al. (US 2013/0017219 A1), both of record, and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200 above, and further in view of Al-Robaee et al. (2008).

The teachings of Murray et al., Di Cioccio et al. and Kreke et al. were discussed above.

None of the above references taught wherein the inflammatory disease is psoriasis, as required by Claim 186.



et al. teaches that psoriasis is a chronic, T-lymphocyte mediated inflammatory disorder (Pg. 54, Column 1, Lines 3-4), is characterized by low level expression of IL-10, and wherein conventional anti-psoriatic therapies are characterized by the induction of IL-10 (Pg. 53, Abstract).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention combine the composition of Murray et al., Di Cioccio
et al. and Kreke et al. of an anti-inflammatory, IL-10 inducing pharmaceutical composition of isolated EVs from Prevotella histicola bacteria and the administration thereof for the purpose of treating the inflammatory, autoimmune disease psoriasis as taught by Al-Robaee et al. above because this is no more than the application of a known technique (use of anti-inflammatory, IL10 inducing pharmaceutical composition of isolated EVs from Prevotella histicola bacteria known to treat autoimmune disease) to a known disease (the inflammatory, autoimmune disease psoriasis which is characterized by decreased IL-10 expression) ready for improvement to yield predictable results (treatment of psoriasis by induction of IL-10).  The MPEP at 2141, III. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:


Those of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to make this modification in order to treat the inflammatory, autoimmune disease psoriasis with a known anti-inflammatory, autoimmune disease treating composition.  There would have been a reasonable expectation of success in making this modification because Murray et al. is drawn to the treatment of inflammatory and autoimmune diseases and Al-Robaee et al. teaches that psoriasis is characterized by inflammation.

Claims 1, 10, 11, 14, 17, 21-23, 71, 82, 83, 182-184, 189-194, 197 and 200 are
rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536
B2), in view of Di Cioccio et al. (US 2013/0017219 A1), both of record, and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Fathi et al. (US 9,901,638 B2) as evidenced by Li et al. (2016), both of record.

The teachings of Murray et al, Di Cioccio et al. and Kreke et al. were discussed above.





additional cancer therapeutic/chemotherapy agent/antibiotic and the administration
thereof to a subject, as required by Claims 22, 23, 71 and 197.

Fathi et al. teaches a composition comprising the antibiotic rifabutin for use in treating an autoimmune disease (Column 1, Lines 47-49).

Li et al. (2016) teaches that rifabutin may be therapeutically useful in treating lung cancer (Pg. 299, Abstract), thereby making the antibiotic also a cancer
treatment/chemotherapy agent.

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention combine the composition of Murray et al., Di Cioccio
et al. and Kreke et al. of a pharmaceutical composition of isolated EVs from Prevotella histicola bacteria and the administration thereof for the purpose of treating an autoimmune disease with the rifabutin taught by Fathi et al. and Li et al. because it is prima facie obvious to combine two compositions each known to be useful in treating autoimmune disease into a single composition for treating autoimmune disease.  The MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)


invention would have been motivated to make this combination in order to have two
known autoimmune therapeutics in a single composition.  

There would have been a reasonable expectation of success in making this combination because both the Murray et al. and Fathi et al. references are drawn to the same field of endeavor, that is, compositions suitable for the treatment of autoimmune disease.

Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Murray et al, Di Cioccio et al, and Kim et al. do not
teach or disclose the limitations of the claimed invention, the state of the art teaches away from the claimed invention and neither Fathi or Li cure the alleged deficiencies thereof (Remarks, Pg. 12, Lines 21-27 and Pg. 13, Lines 1-2).

This is not found to be persuasive for the reasoning provided in the rejections
over Murray et al., Di Cioccio et al., Kreke et al., Fathi and Li as well as
the Response to Arguments above.


rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US
8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1), both of record, and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Berry et al. (US 2016/0143961 A1).

The teachings of Murray et al, Di Cioccio et al. and Kreke et al. were discussed above.

None of the above references taught a composition further comprising a probiotic
and the administration thereof to the subject, as required by Claims 74 and 198.

Berry et al. (US 2016/0143961 A1) teaches probiotic compositions for treating or
preventing autoimmune or inflammatory disorders and embodiments thereof containing
a prebiotic (Pg. 62, Paragraph [0513]).

filing date of the claimed invention combine the composition of Murray et al., Di Cioccio
et al. and Kreke et al. of a pharmaceutical composition of isolated EVs from Prevotella histicola bacteria and the administration thereof for the purpose of treating an autoimmune disease with the probiotic composition comprising prebiotic taught by Berry et al. because it is prima facie obvious to combine two compositions each known to be useful in treating autoimmune disease into a single composition for treating autoimmune disease.  The MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this combination in order to have two
known autoimmune therapeutics in a single composition.  There would have been a
reasonable expectation of success in making this combination because at least both the Murray et al. and Berry et al. references are drawn to the same field of endeavor, that is, compositions suitable for the treatment of autoimmune disease.

Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 
et al, Di Cioccio et al and Kim et al. do not
teach or disclose the limitations of the amended claims, the state of the art teaches away from the instant invention and Berry does not cure the alleged deficiencies thereof (Remarks, Pg. 13, Lines 12-20).

This is not found to be persuasive for the reasoning provided in the
rejections over Murray et al, as evidenced by Di Cioccio et al, Kreke et al. and Berry et al. as well as the Response to Arguments above.

Claims 1, 10, 11, 14, 17, 21, 79, 82, 83, 182-184, 189-194, 199 and 200 are
rejected under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US
8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1), and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view of Masuyama et al. (US 2006/0228351 A1).

The teachings of Murray et al, Di Cioccio et al. and Kreke et al. were discussed above.

None of the above references taught a composition comprising an
immunosuppressive agent and the administration thereof to a subject, as required by
Claims 79 and 199.


agent (Pg. 13, Claim 1), and wherein the composition can be used for preventing or
treating an autoimmune disease (Pg. 14, Claim 11).

It would have been obvious to those of ordinary skill in the art before the effective
filing date of the claimed invention combine the composition of Murray et al., Di Cioccio
et al. and Kreke et al. of a pharmaceutical composition of isolated EVs from Prevotella histicola bacteria for the purpose of treating an autoimmune disease with the composition comprising an immunosuppressive agent taught by Masuyama et al. because it is prima facie obvious to combine two compositions each known to be useful in treating autoimmune disease into a single composition for treating autoimmune disease.  The MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)

Those of ordinary skill in the art before the effective filing date of the claimed
invention would have been motivated to make this combination in order to have two
known autoimmune therapeutics in a single composition.  There would have been a
reasonable expectation of success in making this combination because at least both the Murray el al and Masuyama et al. references are drawn to the same field of endeavor, that is, compositions suitable for the treatment of autoimmune disease.

Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Murray et al, Di Cioccio et al and Kim et al. do not
teach or disclose the limitations of the amended claims and teach away from the instant
invention and Masuyama does not cure the alleged deficiencies thereof (Remarks, Pg.
14, Lines 4-12).

This is not found to be persuasive for the reasoning provided in the
rejections over Murray et al., as evidenced by Di Cioccio et al., Kreke et al. and Masuyama et al., as well as the Response to Arguments above.

Claims 1, 10, 11, 14, 17, 21, 82, 83, 90, 182-184, 188-194 and 200 are rejected
under 35 U.S.C. § 103 as being unpatentable over Murray et al. (US 8,617,536 B2), in view of Di Cioccio et al. (US 2013/0017219 A1) and Kreke et al. (US 2016/0158291 A1), as applied to Claims 1, 10, 11, 14, 17, 21, 82, 83, 182-184, 189-194 and 200, and further in view Zomer et al. (US 2013/0261078 A1), of record,.

The teachings of Murray et al, Di Cioccio et al. and Kreke et al. were discussed above.

disease nonalcoholic steatohepatitis (NASH) in a subject by administering the
composition, as required by Claims 80 and 188.

Zomer et al teaches a composition comprising an arabinogalacto-
rhamnogalactouronan compound (Pg. 18, Claim 1) for use in a therapeutic formulation
(Pg. 19, Claim 31) wherein the therapeutic formulation is an anti-inflammatory
agent (Pg. 19, Claim 34) and wherein the composition is for use in the treatment of
NASH, autoimmune disorders or cancer (Pg. 19, Clam 35}.

It would have been obvious to those of ordinary skill in the art before the effective
fling date of the claimed invention combine the ant-inflammatory composition of
Murray et al, Di Cioccio et al. and Kreke et al. of a pharmaceutical composition of isolated EVs from Prevotella histicola bacteria and the administration thereof to treat an autoimmune disease with the composition comprising an arabinogalacto-rhamnogalactouronan compound as taught by Zomer et al. because its prima facie obvious to combine two compositions each known to be useful in treating
autoimmune disease into a single composition for treating an autoimmune disease.  The
MPEP at 2144.06 I. states:
"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)


effective filing date of the claimed invention modify the method of treating an
autoimmune disease by administering and anti-inflammatory composition of EVs of
Murray et al., Di Cioccio et al. and Kreke et al. with the treatment of NASH by administering an anti-inflammatory composition of Zomer et al. because this is no more than the application of a known technique (treatment of NASH and autoimmune disease by administering an anti-inflammatory composition) to a known method (treatment of autoimmune disease by administering an anti-inflammatory composition) ready for improvement to yield predictable results (treatment of NASH and/or autoimmune disease).  The MPEP at 2141 Ill. states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include:
(D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results

Those of ordinary skill in the art before the effective fling date of the claimed
invention would have been motivated to make this modification because this would
provide a single treatment capable of treating an autoimmune disease and/or an
inflammatory disease (NASH).  

et al. and Zomer et al. references are drawn to the same field of endeavor, that is, compositions suitable for the treatment of autoimmune disease and treatment thereof by administering said compositions.

Response to Arguments

Applicant's arguments filed 02/14/2022 have been fully considered but they are not persuasive. 

The Applicant argues that Murray et al, Di Cioccio et al and Kim et al. do not
teach or disclose the limitations of the amended claims and teach away from the instant
invention and Zomer does not cure the alleged deficiencies thereof (Remarks, Pg. 13,
Lines 20-28).

This is not found to be persuasive for the reasoning provided in the
rejections over Murray et al, as evidenced by Di Cioccio et al., Kreke et al. and Zomer et al. as well as the Response to Arguments above.

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        /SHARMILA G LANDAU/Supervisory Patent Examiner, Art Unit 1653